Citation Nr: 0411881	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  95-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for chronic bronchitis has been received.   

2.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

3.  Entitlement to service connection for a bilateral knee 
disability.    

[The issue of whether the veteran filed a timely notice of 
disagreement with the March 2000 rating decision that denied 
educational benefits under the Montgomery GI Bill will be the 
subject of a separate decision.]


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962, with additional service in the United States Air Force 
Reserve and Army National Guard.

In April 1993, the Board of Veterans' Appeals (Board) 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
chronic bronchitis.  This decision was not appealed.  

The current appeal arose from a July 1995 rating decision, in 
which the RO determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for bronchitis, and denied entitlement to 
service connection for hearing loss.  This action was 
appealed to the Board.  

In June 1997, the Board again determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for chronic bronchitis, and 
determined that the claim of entitlement to service 
connection for bilateral hearing loss was not well grounded.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

In May 1999, the Court affirmed the Board's denial of service 
connection for bilateral hearing loss as not well grounded, 
vacated the decision of the Board with respect to the issue 
of whether new and material evidence had been submitted to 
reopen a claim for service connection for chronic bronchitis, 
and remanded this issue to the Board.  The case was returned 
to the Board for compliance with the specified directives.

In July 2000, the Board determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for chronic bronchitis.  
The veteran again appealed the Board's decision to the Court.

While the case was pending at the Court, the counsel for the 
VA Office of General Counsel requested that the Court vacate 
the July 2000 decision by the Board and remand the case for 
readjudication in light of the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Court 
granted the Appellee's unopposed motion in an order issued in 
May 2001, and remanded the case to the Board for further 
action consistent with the directives of the order.  In 
November 2001, the Board remanded the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for chronic bronchitis to the RO for 
additional development. 

Two additional issues are now also before the Board on appeal 
from a January 2003 rating action of the RO that denied 
service connection for a bilateral knee disability and 
declined to reopen the claim for service connection for 
hearing loss on the basis that new and material evidence has 
not been presented.  A notice of disagreement was received in 
January 2003 and the RO issued a statement of the case in May 
2003.  A substantive appeal was received from the veteran in 
May 2003.

The issue of whether the veteran filed a timely notice of 
disagreement with respect to March 2000 denial of educational 
benefits, another issue before the Board at this time, will 
be the subject of a separate decision of the Board.

The Board's decision on the petition to reopen the claim for 
service connection for bronchitis is set forth below.  For 
reasons expressed below, the claims for service connection 
for bronchitis and for bilateral knee disability, as well as 
the petition to reopen the claim for service connection for 
bilateral hearing loss, are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for bronchitis has been accomplished.  

2.  In April 1993, the Board continued the denial of service 
connection for chronic bronchitis on the basis that new and 
material evidence had not been presented.

3.  New evidence added to the record since the April 1993 
Board decision, when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for chronic bronchitis.


CONCLUSIONS  OF LAW

1.  The April 1993 denial of the claim of entitlement to 
service connection for chronic bronchitis is final.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2003). 

2.  Evidence added to the record since April 1993 is new and 
material; thus, the claim for service connection for chronic 
bronchitis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (in effect prior to August 29, 2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  

In any event, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, and in 
view of the Board's favorable disposition of the petition to 
reopen the claim for service connection for bronchitis, the 
Board finds that all notification and development action 
needed to fairly adjudicate that claim has been accomplished.  

II.  New and Material Evidence

As indicated above, in April 1993, the Board denied service 
connection for chronic bronchitis.  Evidence considered at 
that time included the veteran's medical records which 
indicated that the veteran had bronchitis.  Prior Board 
decisions have denied this claim.  No medical evidence was 
submitted at this time that associates the veteran's 
bronchitis with service.  Based on a review of the evidence, 
the Board concluded that no new and material evidence had 
been submitted to reopen the previously denied claim.  As the 
veteran did not appeal the Board's April 1993 denial, and no 
other exception to finality applies, that denial is final as 
to the evidence then of record.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1100.

The present claim was initiated when the veteran submitted a 
statement in January 1995.  Under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156(a) (2003).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations.]

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the April 1993 
Board decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

Using these guidelines, the Board notes that the evidence 
previously available included medical records indicating that 
the veteran has bronchitis.  In the present claim, the 
submitted evidence consists of many statements from the 
veteran, additional medical records, a hearing held before 
the RO in November 1994, and a medical opinion dated 
September 2000 from "G.W.B.", M.D.  This medical opinion 
appears to associate the veteran's decrease in pulmonary 
function with his service.

The Board finds that Dr. B.'s September 2000 statement is new 
in the sense that it was not previously before the Board and 
is not duplicative or cumulative of evidence previously 
considered.  The Board also finds that this evidence is 
"material" for purposes of reopening.  The record now 
includes medical evidence that possibly relates the veteran's 
military service, and his exposure to fumes and dust therein, 
and his current disability.  At the time of the Board's April 
1993 decision, there was no such opinion of record.  Here, 
this evidence is so significant that it must be considered to 
fairly decide the merits of the claim.

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for chronic 
bronchitis are met.


ORDER

As new and material evidence to reopen the claim for service 
connection for chronic bronchitis has been received, to this 
extent only, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim of service 
connection for chronic bronchitis is reopened, the claim must 
be reviewed on a de novo basis.  In order to ensure that the 
veteran's procedural rights are protected insofar as him 
being given adequate notice of the criteria for a grant of 
service connection, and the opportunity to present argument 
and evidence on the underlying question of service 
connection, RO adjudication of the claim in the first 
instance is indicated.  See Bernard, 4 Vet. App. at 394.

The Board also finds that additional development of the 
evidence on the claim for service connection for bronchitis 
is warranted.  As indicated above, the recently submitted 
statement from Dr. B. demonstrates that it is possible that 
the veteran's service may have contributed to his bronchitis.  
The Board finds, however, that the opinion does not provide 
the degree of certainty needed to adjudicate the claim.  See 
38 C.F.R. § 3.102 (providing that the grant of service 
connection will not be based on resort to speculation).  As 
the evidence currently of record is not sufficient to 
adjudicate the claim, further medical evidence is needed.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c)(4).  

Under these circumstances, the Board finds that the RO should 
arrange for the veteran to undergo VA pulmonary examination 
to obtain the medical evidence needed to properly adjudicate 
the claim.  The veteran is hereby advised that a failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility. 

To ensure that due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to each of the claims 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); and 38 C.F.R. §  3.159 (2003).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  Adjudication of the claim should include 
consideration of evidence the veteran submitted directly to 
the Board in October and December 2003.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing). 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA pulmonary 
examination of his bronchitis.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

Based on the examination of the veteran 
and review of the record, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is as least as likely as not that any 
currently demonstrated bronchitis is the 
result of injury or disease  incurred or 
aggravated during the veteran's active 
military service.  In rendering this 
opinion, the examiner should specifically 
address the September 2000 statement of 
Dr. B.  The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached in a printed (typewritten) 
report.

4.  If the veteran fails report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for chronic bronchitis 
and for bilateral knee disability, as well 
as whether new and, material evidence has 
been submitted to reopen the claim for 
service connection for bilateral hearing 
loss, in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



